DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Applicant's election with traverse of claims 1-7 in the reply filed on 03/30/2021 is acknowledged.  The traversal is on the ground(s) that a search of the elected group and Species would be equally effective to the unelected group and Species and so there would be not serious search or examination burden if restriction were not required. This is not found persuasive because as pointed out in the initial restriction requirement the invention of elected claims 1-7 is different from the invention of non-elected claims 8-20 and each group of claims has a separate status in the art as denoted by their separate classification and status in the art as divergent subject matter, which would require difference field of search and search strategies to be employed for each invention. Therefore. The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/30/2021.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2011/0175140; IDS, 05/20/2020). 
Taylor is directed to methods of forming NMOS EPI layers. Taylor discloses the process begins with providing a substrate 200 comprising a material such as crystalline silicon, strained silicon, doped or undoped polysilicon and the like. (Para, 0021; Fig.2A). Taylor discloses the substrate may include other structures such as a p-type region 204 having a n-type NMOS device 250 partially fabricated atop the p-type region 204. (Para, 0022; Fig. 2A). Taylor discloses the substrate may include field isolation regions 202 to isolate wells having different types of conductivity and/or to isolate adjacent transistors. (Para, 0022; Fig.2A). Taylor discloses the isolation regions may be STI structures formed in the substrate 200. (Para, 0022; Fig.2A). 
Taylor disclose the partially fabricated NMOS device 250 may include a gate dielectric layer 206, a gate electrode 208, and hard mask protective layer 209 formed on the NMOS device 250 substrate 200. (Para, 0024; Fig.2A). Taylor discloses sidewall spacers 210 may be formed along the outer sidewalls of the hardmask layer 209, gate electrode 208 and gate dielectric layer 206. (Para, 0024; Fig.2A). Taylor discloses the p-type region 204 of the substrate 200 may be etched to form source/drain regions 214 disposed on opposite sides of the gate electrode 208 and adjacent to the sidewall spacers 210. (Para, 0026-0027; Fig.2B). Taylor explains the substrate is etched isotropically to form the source/drain regions 214 vertically into 204 and it may be etched horizontally  or laterally using an anisotropic etch process to form source/drain regions 214 that extend horizontally beneath the sidewall spacers 210. (Para, 0026-0027; Fig.2B). Taylor explains the horizontal etch facilitates producing source/drain recesses 216 in the substrate that extend beneath the gate dielectric layer 206. (Para, 0026-0027; Fig.2B). These disclosures teach and/or suggest the limitation of claim 1 where a method for epitaxial deposition on a substrate surface comprises forming an etched source/drain region by etching the surface of the substrate in the process system. 
Taylor discloses that in some embodiments the source/drain regions 214 and optionally the source/drain recesses 216 may be cleaned to remove etchant materials and/or annealed to repair damaged surfaces of the source/drain regions 214 and/or recesses 216. (Para, 0029; Fig.2B). Taylor discloses the cleaning and/or annealing process may be any suitable process capable of removing etchant materials or repairing damaged surfaces. (Para, 0029; Fig.2B). Taylor discloeus the cleaning process may take place in a suitable process chamber. (Para, 0029-0030; Fig.2B). These disclosures teach and/or suggest the limitation of claim 1 where a method for epitaxial deposition on a substrate surface comprises removing contaminates from a surface of a substrate in a process system, the substrate including one or more source/drain regions. 
Taylor discloses a silicon seed layer 218 may be deposited on the substrate in the source/drain regions 214 and recesses 216. (Para, 0033; Fig.2C). Taylor discloses over the seed layer 218 a silicon bulk layer 222 may be deposited in the source/drain regions 214 and recesses 216. (Para, 0039; Fig.2D). Taylor discloses the seed layer 218 may be epitaxially grown in a suitable process chamber. (Para, 0034-0038). Taylor discloses the silicon-containing bulk layer 222 may be epitaxially grown within a suitable process chamber. (Para, 0041-0044). These disclosures teach and/or suggest the limitation of claim 1 where a method for epitaxial deposition on substrate surfaces comprises forming a source/drain extension layer on the etched source/drain region by a first epitaxial deposition process in the process system; and 222 may comprise silicon, silicon and a lattice adjusting element or silicon and an n-type dopant element. (Para, 0039). Taylor discloses the lattice adjusting element may include carbon and the n-type dopant includes phosphorus, arsenic or the like. (Para, 0040). 
Taylor discloses an optional fabrication step of performing a salicidation process to form a low resistance silicide atop the annealed bulk-silicon layer. (Para, 0073). Taylor discloses the cobalt and titanium nitride deposition along with an annealing step may be used to form a cobalt silicide. (Para, 0073). In addition, Taylor discloses other suitable metals for silicide formation may be used. (Para, 0073). These disclosures teach and/or suggest the limitation of claim 1 where a method for epitaxial deposition on substrate surface comprises forming a silicide layer on the epitaxial layer by a third epitaxial deposition process in the process system. Taylor also depicts a cluster tool for performing the process steps discloses and it includes chambers to perform various process steps including substrate degassing. (Para, 0101). This disclosure teaches and/or suggests the limitation of claim 1 where an outgas process is performed on the substrate in the process system and the limitation of claim 7.
Therefore, the limitations of claims 1 and 7 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Taylor as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Taylor as discussed above. 
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 1 and 7 in paragraph 6 above, and further in view of Ahmed (US 2004/0056304).
The disclosures and illustrations of Taylor as discussed above teach and/or suggest the limitations of claims 4-6. Still, the disclosures and illustrations of Taylor fall short of teaching 
Ahmed is directed to methods of forming transistors with insulating spacers on the gate sidewalls. Ahmed discloses the transistor 300 includes the gate terminal 306, source and drain terminals 304A/B, the extension regions 308A/B, a channel 310 disposed between the extension regions, an insulator or gate dielectric 312 to separate the gate from the channel, the insulating spacers 314A/B adjacent and in this case abutting sidewalls of the gate (the insulating spacers are formed along the "width" of the gate into the page) to offset the extension regions from the gate, source/drain spacers 318A/B at right-hand and left-hand sides of the gate to offset the source/drain terminals from the gate, and source/drain spacer liners 316A/B disposed between and separating the source/drain spacers 318A/B and the insulating spacers 314A/B. (Para, 0026; Fig.3.).  Ahmed goes on to disclose that typically the transistor may be fabricated from a number of materials that are commonly used in the semiconductor processing arts. Commonly the gate, the source, the drain, and the extension regions will each contain a conductive material. (Para, 0029). Ahmed discloses exemplary conductive materials that are commonly used in the semiconductor processing arts include doped semiconductor materials, doped silicon such as polycrystalline silicon or single crystal silicon, metals, and other conductors. (Para, 0029). Ahmed explains the doped semiconductors contain semiconductors into which suitable dopants have been added in order to modify their electrical properties for example to make them conductive and those dopants that are commonly used for silicon include among others arsenic, boron, phosphorous and antimony. (Para, 0029). The disclosures of Taylor further in view of these disclosures of Ahmed teach and/or suggest the limitations of claims 2-3.
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the teachings of Taylor further in view of the teachings of Ahmed because both are directed to methods of forming analogous semiconductor devices and Ahmed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899